Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 1 of 9 PageID: 646




 Kevin H. Marino                             Stephen L. Ascher†
 John D. Tortorella                          Andrew J. Lichtman
 MARINO, TORTORELLA & BOYLE, P.C.            Logan J. Gowdey†
 437 Southern Boulevard                      JENNER & BLOCK LLP
 Chatham, NJ 07928                           919 Third Avenue
 Phone: (973) 824-9300                       New York, NY 10022-3908
 Fax: (973) 824-8425                         Phone: (212) 891-1600
 kmarino@khmarino.com                        Fax: (212) 891-1699
 jtororella@khmarino.com                     sascher@jenner.com
                                             alichtman@jenner.com
                                             lgowdey@jenner.com

                                             Howard S. Suskin†
                                             JENNER & BLOCK LLP
                                             353 N. Clark St.
                                             Chicago, IL 60654-3456
                                             Phone: (312) 222-9350
                                             Fax: (312) 527-0484
                                             hsuskin@jenner.com
 Attorneys for Defendants

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 In re AURORA CANNABIS INC.            Case No. 2:19-cv-20588-JMV-JBC
 SECURITIES LITIGATION

 This Document Relates To:                   CERTIFICATION OF
       ALL ACTIONS                            KEVIN H. MARINO
                                        IN SUPPORT OF DEFENDANTS’
                                          MOTION TO DISMISS THE
                                          AMENDED CLASS ACTION
                                                COMPLAINT




† Admitted   pro hac vice.
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 2 of 9 PageID: 647




        KEVIN H. MARINO, of full age, hereby certifies and states:

        1.    I am an attorney at law of the State of New Jersey and a member of the

law firm of Marino, Tortorella & Boyle, P.C., attorneys for Defendants Aurora

Cannabis, Inc., Terry Booth, Stephen Dobler, Glen Ibbott, Cameron Battley,

Michael Singer, Jason Dyck (collectively, “Defendants”), in the above-captioned

matter. I am fully familiar with the facts set forth in this Certification, which I submit

in support of Defendants’ Motion to Dismiss the Amended Class Action Complaint

(“AC”).

        2.    Attached hereto as Exhibit A is a summary chart that identifies each

forward-looking statement quoted in the Amended Complaint and sets forth the risk

disclosures and cautionary language that accompanied each statement when it was

made.

        3.    Attached hereto as Exhibit B is a true and correct copy of Cronos Group

Shares Slide on Q1 Revenue Miss, Earnings Forecast, BNN Bloomberg (May 9,

2019), https://www.bnnbloomberg.ca/cannabis-canada-daily-cronos-group-shares-

slide-on-q1-revenue-miss-earnings-forecast-1.1256630.

        4.    Attached hereto as Exhibit C is a true and correct copy of Ben Winck,

Canopy Growth Tumbles 12% After Reporting Sales that Missed the Lowest

Forecast, Markets Insider (Aug. 15, 2019), https://markets.businessinsider.com

/news/stocks/canopy-stock-price-fiscal-1q-earnings-miss-2019-8-1028449820.


                                                                                        2
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 3 of 9 PageID: 648




      5.    Attached hereto as Exhibit D is a true and correct copy of Aurora’s

September 24, 2018 FY2018 Management’s Discussion & Analysis (“MD&A”).

      6.    Attached hereto as Exhibit E is a true and correct copy of Aurora Sept.

11, 2019 FY2019 MD&A.

      7.    Attached hereto as Exhibit F is a true and correct copy of Aurora’s

November 9, 2018 Q1 2019 MD&A.

      8.    Attached hereto as Exhibit G is a true and correct copy of Aurora’s

September 25, 2017 FY2017 MD&A.

      9.    Attached hereto as Exhibit H is a true and correct copy of Aurora

November 12, 2018 Q1 2019 Earnings Call Transcript.

      10.   Attached hereto as Exhibit I is a true and correct copy of Aurora’s

October 5, 2018 40-F Registration Statement.

      11.   Attached hereto as Exhibit J is a true and correct copy of Aurora’s May

15, 2019 Q3 2019 Earnings Call Transcript.

      12.   Attached hereto as Exhibit K is a true and correct copy of Aurora’s

February 13, 2020 Q2 2020 MD&A.

      13.   Attached hereto as Exhibit L is a true and correct copy of Aurora’s May

13, 2019 Q3 2019 MD&A.

      14.   Attached hereto as Exhibit M is a true and correct copy of Aurora’s

September 12, 2019 FY2019 Earnings Call Transcript.


                                                                                 3
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 4 of 9 PageID: 649




      15.    Attached hereto as Exhibit N is a true and correct copy of Aurora’s

February 11, 2019 Q2 2019 Earnings Call Transcript.

      16.    Attached hereto as Exhibit O is a true and correct copy of the SEC

Financial    Reporting   Manual     16210.1     (last   updated   Mar.   31,   2012),

https://www.sec.gov/corpfin/cf-manual/topic-16.

      17.    Attached hereto as Exhibit P is a true and correct copy of Bill Peters,

Should You Buy Marijuana Stocks with Decriminalization on 2020 Ballot?,

Investors Business Daily (Oct. 14, 2020), https://www.investors.com/news/

marijuana-stocks-good-buy.

      18.    Attached hereto as Exhibit Q is a true and correct copy of Tara

Deschamps, Aphria Posts $98.8 Million Net Loss in Q4, Missing Analyst Estimates,

CTV News (July 29, 2020), https://www.ctvnews.ca/business/aphria-posts-98-8-

million-net-loss-in-q4-missing-analyst-estimates-1.5043822.

      19.    Attached hereto as Exhibit R is a true and correct copy of Aurora’s

October     18,   2018   press    release,   https://investor.auroramj.com/news-and-

events/press-releases/122857.

      20.    Attached hereto as Exhibit S is a true and correct copy of Aurora’s

November 12, 2018 press release, https://investor.auroramj.com/news-and-

events/press-releases/122864.




                                                                                   4
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 5 of 9 PageID: 650




      21.    Attached hereto as Exhibit T is a true and correct copy of Aurora’s

January 8, 2019 press release, https://investor.auroramj.com/news-and-events/press-

releases/122875.

      22.    Attached hereto as Exhibit U is a true and correct copy of Aurora’s

February    11,    2019   press   release,   https://investor.auroramj.com/news-and-

events/press-releases/122883.

      23.    Attached hereto as Exhibit V is a true and correct copy of Aurora’s

April 10, 2019 press release, https://investor.auroramj.com/news-and-events/press-

releases/122898.

      24.    Attached hereto as Exhibit W is a true and correct copy of Aurora’s

May 14, 2019 press release, https://investor.auroramj.com/news-and-events/press-

releases/122908.

      25.    Attached hereto as Exhibit X is a true and correct copy of Aurora’s June

21, 2019 press release, https://investor.auroramj.com/news-and-events/press-

releases/122910.

      26.    Attached hereto as Exhibit Y is a true and correct copy of Aurora’s

August 6, 2019 press release, https://investor.auroramj.com/news-and-events/press-

releases/122914.




                                                                                   5
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 6 of 9 PageID: 651




      27.    Attached hereto as Exhibit Z is a true and correct copy of Aurora’s

September 11, 2019 press release, https://investor.auroramj.com/news-and-

events/press-releases/122920.

      28.    Attached hereto as Exhibit AA is a true and correct copy of Aurora’s

October     3,   2019    press   release,    https://investor.auroramj.com/news-and-

events/press-releases/122922.

      29.    Attached hereto as Exhibit BB is a true and correct copy of Aurora’s

November 14, 2019 Q1 2020 MD&A.

      30.    Attached hereto as Exhibit CC is a true and correct copy of Aurora’s

November 14, 2019 press release, https://investor.auroramj.com/news-and-

events/press-releases/122929.

      31.    Attached hereto as Exhibit DD is a true and correct copy of Aurora’s

November 14, 2019 Q1 2020 Earnings Call Transcript.

      32.    A table listing the exhibits is attached to this Certification.

      In accordance with 28 U.S.C. § 1746, I certify under penalty of perjury of the

laws of the United States that the foregoing is true and correct.




                                                                                  6
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 7 of 9 PageID: 652




Dated: November 20, 2020          Respectfully submitted,

                                MARINO, TORTORELLA & BOYLE, P.C.


                                _____________________________________
                                Kevin H. Marino
                                John D. Tortorella
                                437 Southern Boulevard
                                Chatham, NJ 07928
                                Telephone: (973) 824-9300
                                Fax: (973) 824-8425
                                kmarino@khmarino.com
                                jtororella@khmarino.com

                                Stephen L. Ascher†
                                Andrew J. Lichtman
                                Logan J. Gowdey†
                                JENNER & BLOCK LLP
                                919 Third Avenue
                                New York, NY 10022-3908
                                Phone: (212) 891-1600
                                Fax: (212) 891-1699
                                sascher@jenner.com
                                alichtman@jenner.com
                                lgowdey@jenner.com

                                Howard S. Suskin†
                                JENNER & BLOCK LLP
                                353 N. Clark St.
                                Chicago, IL 60654-3456
                                Phone: (312) 222-9350
                                Fax: (312) 527-0484
                                hsuskin@jenner.com

                                Attorneys for Defendants




                                                                           7
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 8 of 9 PageID: 653




         EXHIBITS CITED IN DEFENDANTS’ MEMORANDUM OF LAW
               IN SUPPORT OF THEIR MOTION TO DISMISS
                   PLAINTIFFS’ AMENDED COMPLAINT

 EXHIBIT                                     DESCRIPTION
    A       Summary chart that identifies each forward-looking statement quoted in the
            Amended Complaint and sets forth the risk disclosures and cautionary language
            that accompanied each statement when it was made.
     B      Cronos Group Shares Slide on Q1 Revenue Miss, Earnings Forecast, BNN
            Bloomberg (May 9, 2019), https://www.bnnbloomberg.ca/cannabis-canada-daily-
            cronos-group-shares-slide-on-q1-revenue-miss-earnings-forecast-1.1256630
     C      Ben Winck, Canopy Growth Tumbles 12% After Reporting Sales that Missed the
            Lowest Forecast, Markets Insider (Aug. 15, 2019), https://markets.businessinsider.
            com/news/stocks/canopy-stock-price-fiscal-1q-earnings-miss-2019-8-1028449820
     D      Aurora Sept. 24, 2018 FY2018 MD&A
     E      Aurora Sept. 11, 2019 FY2019 MD&A
     F      Aurora Nov. 9, 2018 Q1 2019 MD&A
     G      Aurora Sept. 25, 2017 FY2017 MD&A
     H      Aurora Nov. 12, 2018 Q1 2019 Earnings Call Tr.
     I      Aurora Oct. 5, 2018 40-F Registration Statement
     J      Aurora May 15, 2019 Q3 2019 Earnings Call Tr.
     K      Aurora Feb. 13, 2020 Q2 2020 MD&A
     L      Aurora May 13, 2019 Q3 2019 MD&A
    M       Aurora Sept. 12, 2019 FY2019 Earnings Call Tr.
     N      Aurora Feb. 11, 2019 Q2 2019 Earnings Call Tr.
     O      SEC Financial Reporting Manual 16210.1 (last updated Mar. 31, 2012),
            https://www.sec.gov/corpfin/cf-manual/topic-16
     P      Bill Peters, Should You Buy Marijuana Stocks with Decriminalization on 2020
            Ballot?, Investors Business Daily (Oct. 14, 2020), https://www.investors.com/news
            /marijuana-stocks-good-buy
     Q      Tara Deschamps, Aphria Posts $98.8 Million Net Loss in Q4, Missing Analyst
            Estimates, CTV News (July 29, 2020), https://www.ctvnews.ca/business/aphria-
            posts-98-8-million-net-loss-in-q4-missing-analyst-estimates-1.5043822
     R      Aurora Oct. 18, 2018 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122857
     S      Aurora Nov. 12, 2018 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122864
Case 2:19-cv-20588-JMV-JBC Document 33 Filed 11/20/20 Page 9 of 9 PageID: 654




     T      Aurora Jan. 8, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122875
     U      Aurora Feb. 11, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122883
     V      Aurora Apr. 10, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122898
    W       Aurora May 14, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122908
     X      Aurora June 21, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122910
     Y      Aurora Aug. 6, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122914
     Z      Aurora Sept. 11, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122920
    AA      Aurora Oct. 3, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122922
    BB      Aurora Nov. 14, 2019 Q1 2020 MD&A
    CC      Aurora Nov. 14, 2019 press release, https://investor.auroramj.com/news-and-
            events/press-releases/122929
    DD      Aurora Nov. 14, 2019 Q1 2020 Earnings Call Tr.
